Citation Nr: 1021174	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  00-11 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) prior to April 22, 2005.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and the Veteran's Wife




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision of the 
Montgomery, Alabama regional office (RO) of the Department of 
Veterans Affairs (VA) which continued the Veteran's 30 
percent disability rating for PTSD, among other claims.  A 
March 2005 rating decision issued by the Appeals Management 
Center (AMC) in Washington, D.C. increased this disability 
rating to 50 percent, effective the date of claim.

The Veteran testified before the undersigned at a February 
2003 Videoconference hearing.  A copy of that hearing 
transcript has been associated with the claims file.

A March 2006 Board decision denied entitlement to a 
disability rating in excess of 50 percent for PTSD, among 
other claims.  This decision was appealed to the Court of 
Appeals for Veterans Claims (CVAC).   An August 2006 
Memorandum Decision vacated and remanded the Board's March 
2006 decision as to the instant claim only.

This matter was remanded for additional development and 
adjudication in the Board's July 2008 decision.

The United States Court of Appeals for Veterans Claims 
(Court) held that a request for a TDIU is not a separate 
claim for benefits but, rather (when a disability upon which 
entitlement to TDIU is based has already been found to be 
service connected), is part of a claim for increased 
compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
As such, the Board considers the Veteran's TDIU claim to be 
in appellate status and has listed that issue on the title 
page of this decision accordingly.


FINDINGS OF FACT

1.  All notice and development required to properly 
adjudicate this matter has been completed.

2.  The Veteran submitted a claim for an increased rating for 
PTSD in March 2001. 

3.  Throughout the course of this appeal, the Veteran's PTSD 
manifested as mood and social impairments with sleep 
disturbances and impaired recent memory; there is no 
competent medical evidence of impaired judgment, impaired 
thinking, suicidal ideations, intermittently illogical, 
obscure or irrelevant speech, near-continuous panic or 
depression affecting the ability to function independently or 
neglect of personal hygiene or appearance.

4.  On February 4, 2003, the Veteran testified that he had 
resigned from his job which he indicated was due to symptoms 
related to PTSD; it is not factually ascertainable from the 
record prior to February 4, 2003 that the Veteran was unable 
to obtain or maintain employment consistent with his 
education and occupational experience due to his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for schedular disability rating in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code (DC) 9411 (2009)

2.  The criteria for a total rating based on individual 
unemployability due the Veteran's service-connected PTSD have 
been met as of February 4 , 2003.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.321, 3.340, 3.655, 4.15, 4.16 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.326(a).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The United States Court for Veterans Appeals (Veteran's Court 
or Court) had held that at a minimum, adequate VCAA notice in 
an increased rating claim required that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). 

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements (contained in the 
Veteran's Court's decision) were not disturbed by the Federal 
Circuit's decision.  

The claim for an increased rating was submitted in March 
2001.  The Veteran was provided with a January 2004 letter in 
which the RO notified him of what evidence was required to 
substantiate increased rating claim for PTSD.  This letter 
told him what evidence VA would obtain, what evidence he was 
expected to provide, and of what assistance the VA could 
provide the Veteran in obtaining this evidence.  This letter 
also notified the Veteran that he should submit any relevant 
evidence in his possession.  The letter met the duty to 
provide pre-adjudication notice the Veteran in accordance 
with Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
second and third elements of Dingess notice were provided in 
the January 2004 letter.  He was not provided with notice 
regarding the remaining Dingess elements until a March 2006 
letter.

VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, supra.  This 
timing defect was cured by readjudication in the November 
2009 supplemental statement of the case (SSOC).  See Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (holding timing 
deficiency was cured by readjudication in a supplemental 
statement of the case).

An October 2008 VCAA letter notified the Veteran that medical 
or lay evidence could be submitted to substantiate his 
increased rating claim and provided specific examples.  This 
letter stated that such evidence should describe the nature, 
severity and duration of his symptoms or the impact of the 
condition on his employment.  It also notified the Veteran 
that he may submit statements from his employers.  The June 
2008 letter also provided notice with regard to the remaining 
elements outlined in Vazquez-Flores.  The timing defect with 
regard to this letter was cured by readjudication in the 
November 2009 SSOC.  See Mayfield v. Nicholson, supra.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c), (d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
various private treatment records, Social Security 
Administration (SSA) records and VA treatment records have 
been obtained.  He has been afforded multiple VA 
psychological examinations and sufficient medical opinions 
have been obtained.  Although the Veteran has indicated that 
he disagrees with the disability rating assigned for the 
instant condition, he has not indicated that his symptoms 
have worsened since his last VA examination.

This matter was remanded in a July 2008 Board decision to 
allow corrective VCAA notice to be provided to the Veteran, 
for updated VA treatment records to be obtained and for a new 
VA psychiatric examination to be conducted.  As discussed 
above, corrective VCAA notice was provided to the Veteran and 
his updated VA treatment records were obtained.  A new VA 
psychiatric examination was conducted in January 2009.

The Veteran's representative argued in its February 2010 
Informal Hearing Presentation (IHP) that the terms of the 
Board's July 2008 Remand were not complied with as additional 
treatment records were associated with the Veteran's claims 
file after the January 2009 VA psychiatric examination was 
conducted and that a remand was therefore required.  The 
Board finds, however, that there has been substantial 
compliance with the terms of its July 2008 Remand and notes 
that a remand for another VA examination would only serve to 
further delay this matter.  Additional VA treatment records 
dated from 2007 to 2009 were associated with the Veteran's 
claims file after the January 2009 VA examination.  The 
January 2009 examiner noted that he had reviewed both the 
Veteran's treatment records and his claims file in 
conjunction with the examination, indicating that he was able 
to review VA outpatient treatment records.  Further, the 
examiner adequately described the Veteran's symptoms related 
to PTSD at the time of the examination and the additional VA 
treatment records do not include any clinical evidence of 
symptoms substantially different from those described by the 
examiner.  Moreover, the Veteran's representative simply 
asserts that the case must be remanded without providing any 
reason why the Veteran would suffer any prejudice from that 
fact that the records were placed in the file after the 
examination.  The evidence has been considered by the RO, as 
indicated in the November 2009 supplemental statement of the 
case.  For all of these reasons, the Board, as noted above, 
finds that substantial compliance with the previous remand 
and no further remand is necessary.

As neither the Veteran nor his representative has  indicated 
that there is any outstanding pertinent information to be 
obtained, VA may proceed with the consideration of his claim.



Increased Disability Rating Criteria

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by a veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  In addition, 
the entire history of a veteran's disability is also 
considered.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

PTSD is evaluated under VA's General Rating Formula for 
Mental Disorders.  Under the formula, a 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

The criteria for a 70 percent rating for PTSD are met if 
there are deficiencies in most of the areas of work, school, 
family relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan at 443.  The 
Court of Appeals for the Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 
1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the Veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms, or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 signifies serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). A GAF 
score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work). DSM-IV; 
38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b).

PTSD Increased Rating Claim

The Veteran contends that he is entitled to a higher 
disability rating>  He has asserted that he is unable to work 
due to his PTSD symptoms and that his family relations, 
particularly his marriage, are impaired by his condition.

In March 2001, the Veteran submitted the current claim for an 
increased evaluation for his service-connected PTSD.  The 
June 2001 rating decision denied an increased disability 
rating; however, a subsequent March 2005 rating decision 
granted a higher 50 percent disability rating.

VA treatment records, dating from March 2000 show ongoing 
treatment for PTSD. The Veteran reported being married for 31 
years to a supportive wife in a December 2001 VA treatment 
note.  He reported having five adult children that were doing 
well and that he has maintained a full-time job for 21 years.  
His chief complaints include recurrent nightmares, moodiness, 
difficulty communicating with others, feelings of 
disconnection, lack of energy and poor memory/forgetfulness.  
His appearance and behavior were noted to be appropriate, his 
thought processes were intact, and his thought content was 
congruent.  A diagnosis of PTSD was noted and a GAF score of 
50 was assigned.  The examiner noted that his GAF scores 
ranged between 50 and 60 over the past year.

Complaints of continued depression, irritability, nightmares, 
and a tendency towards social avoidance were noted in a 
December 2001 VA treatment note.  Difficulty falling asleep 
with early morning awakening and daytime drowsiness were also 
reported.  Suicidal or homicidal ideations, auditory or 
visual hallucinations or substance abuse were denied.  He was 
well-groomed, alert and oriented and had relevant speech.  
His condition was described as stable.

A January 2002 VA psychological examination reflected the 
Veteran's reports of sleep difficulties, nightmares, social 
isolation, depression and anxiety, particularly in social 
situations.  A history of psychiatric hospitalizations or 
alcohol or drug use were denied.  The Veteran reported being 
married for 34 years, that he become very irritable with his 
wife, and that he did not have a good relationship with his 
two children.  He reported feeling "drained out" when 
returning home from his long-term employment as a warehouse 
storage clerk.  Auditory hallucinations were denied.  The 
examiner described his mood as somewhat irritable and 
moderately depressed without evidence of auditory or visual 
hallucinations.  He was alert, oriented and appropriately 
groomed.  No evidence of suicidal or homicidal ideations or 
plans were noted.  Judgment, insight and memory for recent 
and remote events was fair.  Following this examination and a 
review of the Veteran's claims file, a diagnosis of PTSD with 
moderate depression and anxiety was made and a GAF score of 
60 was assigned.

Complaints of anger management problems and irritability with 
others were noted in a June 2002 VA treatment note.  The 
Veteran reported feeling bad physically and having a harder 
time coping at work due to all of his medications, fatigue, 
neuropathy, back pain and PTSD symptoms.  The treating nurse 
practitioner noted that "he may just need to stop working."  
He was noted to be reasonably groomed with a very constricted 
affect and very dysphoric mood.  His thought content was mood 
congruent, hopeless and blaming.  Recent medication changes 
had somewhat improved his nightmares.  A diagnosis of PTSD 
and a GAF score of 48 were noted.

A September 2002 notation from the Veteran's treating nurse 
practitioner indicated that the Veteran was experiencing 
extreme stress reactions in the workplace due to his 
persistent PTSD symptoms and his myriad of physical problems.  
The provider noted that she could therefore "support the 
necessity of a consideration of medical retirement."

The Veteran reported that his workplace was a strain in an 
October 2002 VA treatment note.  He reported nightly 
nightmares and requested participation in anger management 
therapy in a January 2003 VA treatment note.  The treating 
nurse practitioner noted that "due to [his] extreme stress 
and [his] truncating coping on the job, we have discussed 
with him to investigate taking a medical retirement."

During a February 4, 2003 hearing, the Veteran testified that 
he has been having problems at work for the past three years 
and that he recently quit his job after serving for 22 years.  
He decided to terminate his employment due to his anger, 
drowsiness from medications, and his fear that he would 
"hurt somebody."  He reported that he thought of bringing a 
gun to work and that he quit carrying a gun because he "was 
afraid of what [he] might do."  His wife of 35 years almost 
left him on several occasions due to their arguments and lack 
of family interaction.  He indicated that during the 
holidays, he interacts with the family for about three hours 
and then must be alone.  He speaks to his siblings on the 
phone approximately once per month.  Participation in social 
activities with friends or neighbors were denied but he still 
attends church and goes to dinner with his wife.  Nightmares 
three times per week and flashbacks twice per week were also 
reported.  His wife testified that his demeanor was very 
angry, that they do not have discussions, and that his 
condition has continued to worsen over the years.

No evidence of psychosis or destructive ideations were noted 
in an April 2003 VA treatment note.  The Veteran's GAF score 
was noted to be 50.

The Veteran reported quitting his employment after 22 years 
of service due to frequent arguments with his supervisor and 
a fear that he would become physically violent in a May 2003 
VA psychological treatment note.  He reported that he quit 
drinking in 1981.  Current complaints included anger 
management problems, insomnia, two or three nightmares per 
week, daily intrusive memories and periods of depressed mood.  
He was alert and oriented with an even mood and appropriate 
affect.  No psychotic thoughts were reported or observed.  
Occasional fleeting suicidal ideations were reported but 
intent or plan were denied.  Homicidal and assaultive 
ideations were denied.  An assessment of PTSD was made and a 
GAF score of 55 was noted.

Worsened PTSD symptoms and increased conflict with the 
Veteran's wife since his retirement were reported in a June 
2003 VA treatment note.  Adequate sleep with his medications 
was also reported.  A GAF score of 50 was noted.

A September 2003 psychological evaluation conducted for SSA 
reflected the Veteran's complaints of intrusive thoughts, 
flashbacks, hypervigilance, recurrent nightmares, anxiety, 
depression and social isolation.  He reported leaving his 
warehouse job of 22 years due to physical and mental stress, 
that he was having some conflict with his supervisory figures 
and that he was having difficulty focusing and concentrating 
on the required paperwork.  He avoided crowds and described 
himself as a recluse.  Mental status examination noted that 
his mood was somewhat irritable and mildly depressed.  Recent 
and remote memory were good and he was noted to be fully 
oriented.  Hallucinations or delusions were denied.  
Following this examination, the diagnoses were PTSD and 
depressive disorder not otherwise specified (NOS).

The Veteran was awarded SSA benefits in October 2003 on the 
basis of his diabetes mellitus with neuropathy and left knee 
arthralgias.

A second VA psychological examination was conducted in 
January 2004.  The Veteran reported experiencing flashbacks, 
feeling depressed and being socially isolated.  He indicated 
that his irritability interfered with his ability to interact 
with people effectively and that he was no longer able to 
deal with people all day at work.  The examiner noted that 
the Veteran reported flashbacks which were "technically-
defined flashbacks [that] were extremely vague" as well as 
nightmares but was unable to describe the content of these 
nightmares.  He used sleep medications at night and would 
sleep only one to four hours per night.  During the day, he 
reported watching the news on television and dozed as he does 
not have the energy to do things and go places.  He reported 
leaving his home only once or twice per week.  A new 
complaint of night sweats was reported but the examiner noted 
that this condition may be a manifestation of his respiratory 
condition.  The examiner also noted that a few of his 
medications may cause nightmares as a side-effect.  In 
addition, the Veteran stated that he would not be providing 
documentation regarding his previous employment as he felt it 
was irrelevant to his claim.

Mental status examination conducted by the January 2004 
examiner noted that the Veteran was anxious and impatient but 
that these symptoms subsided markedly as the interview 
progressed.  His mood was noted to be depressed and no 
psychomotor retardation was observed.  Memory for recent and 
remote events was adequate and attention and concentration 
abilities were within normal range.  Concrete thinking was 
evidenced by his explanation of sayings.  Although the 
Veteran did not take his medication prior to this examination 
and had reported feeling irritable when he does not take his 
medication, his demeanor was subdued, tense and depressed 
rather than irritable.  Following this examination and a 
review of the Veteran's claims file, diagnoses of recurrent 
moderate major depression and polysubstance dependence were 
made and a GAF score of 35 was assigned.  Major impairment in 
several areas such as work, family relations and mood due to 
the side effects of numerous medications and depression were 
noted.  The examiner noted that the Veteran presented with 
some PTSD symptoms but that the DSM-IV criteria for PTSD had 
not been met.

An April 2004 statement from the Veteran's treating VA nurse 
practitioner indicated that his prognosis remained guarded 
with regard to his PTSD despite his treatment compliance.  
His mood problems had been difficult to stabilize and he 
suffered from persistent depression, low energy and low 
motivation.  The Veteran remained isolated with ineffective 
coping and was taking a medical retirement due to extreme 
stress and truncated coping on the job.  This medical 
retirement was appropriate as he was sufficiently debilitated 
by his PTSD to have on-the-job deficits and due to his 
multiple medical problems.

An almost flat affect and depressed mood were noted in an 
April 2004 VA treatment note.  The Veteran's sleep was 
adequate, he remained self-isolated with marginal coping and 
low energy and low motivation.  The provider noted that his 
physical activity was truncated by his physical problems.  
His memory, thought processes and perception were intact.  
There was no evidence of neuropsychiatric disease resulting 
in a diagnosis of mental deficiency, personality disorder, 
sociopathic personality disorder, and psychoneurosis.  In 
addition, the examiner noted that there was no evidence of 
psychosis or of thought disturbance.  His activities of daily 
living were primarily truncated by his depressed mood, 
anergia, anger, ongoing nightmares and flashbacks, chronic 
pain, marginal coping and lack of resilience to stress and 
self-isolation.  A GAF score of 49 was noted.

A third VA psychological examination was conducted in January 
2006.  The Veteran reported having frequent arguments with 
his wife of 38 years, that he self-isolates, that he had no 
friends and that he stays at home.  Frequent nightmares, six 
to seven hours of sleep with medication, depression and 
general upset due to the Iraq war were also reported.  He 
reported that he had not worked for many years.  He said he 
was unable to work because he got very easily irritable and 
angry and he also felt that he had multiple medical problems 
which interfered with work.  The examiner noted that the 
Veteran displayed some paranoid ideas regarding the VA system 
and government as he felt he was not getting enough care and 
attention.  His mood was noted to be moderately depressed, 
irritable, labile and angry.  Judgment and insight was 
adequate and he was alert and oriented.  Auditory and visual 
hallucinations were denied.  No evidence of suicidal or 
homicidal ideas were noted.  Following this examination and a 
review of the Veteran's claims file, a diagnosis of PTSD was 
noted and a GAF score of 58 was assigned.  The examiner 
opined that the Veteran was unable to work because of his 
easy arousal, outbursts, of anger and difficulty 
concentrating, however his medical condition and PTSD 
symptomatology in combination impaired his gainful work and 
these two conditions were further difficult to separate out.

A January 2006 VA total unemployability examination noted the 
Veteran's various physical disabilities and symptoms.  
Following a physical examination, the examiner noted that the 
Veteran's diabetes and peripheral neuropathy were stable and 
his non-service connected hypertension was also controlled.  
The examiner further opined that the Veteran's medical 
conditions would not prevent him from performing any physical 
or sedentary employment.

No new complaints were reported in a June 2008 VA treatment 
note.  The Veteran was noted to be complaint with his 
medication.

The Veteran's wife reported in a November 2008 statement that 
the Veteran's condition has gotten worse throughout the years 
and that he "keeps to himself."

A fourth VA psychological examination was conducted in 
January 2009.  The Veteran reported low frustration 
tolerance, anger-management deficits and a tendency to 
misinterpret the remarks of others as hostile or provocative.  
He reported never leaving the house and that he watched 
television.  Continued sleep difficulties, recurrent 
distressing dreams and feelings of detachment were reported.  
He was neatly groomed and presented as cooperative but mildly 
impatient.  His speech was logical and he spoke slowly and 
minimally consistent with depression.  Hallucinations, 
obsessive/ritualistic behavior and panic attacks were denied.  
Although current suicidal or homicidal ideations were denied, 
he endorsed past suicidal ideations or homicidal ideations 
and "road rage."  Remote and recent memory were intact but 
immediate memory was mildly impaired.  He was fully oriented 
with no "odd" though process or content present.  The 
Veteran's wife reported that they maintain little or no 
communication and that they sleep in separate bedrooms due to 
his nightmares.

Following this January 2009 examination and a review of the 
Veteran's claims file and treatment records, diagnoses of 
chronic PTSD and recurrent major depressive disorder were 
made and a GAF score of 53 was assigned.  The examiner noted 
the Veteran's mood-related distractibility and anergia 
affect, but indicated that those do not preclude his ability 
to recall instructions and attend to tasks for at least two 
consecutive hours and that his mood symptoms significantly 
impact his ability to interact with coworkers, customers and 
supervisors.

Continued complaints of anxiety and depression were noted in 
an October 2009 VA treatment note.  He was described as alert 
and oriented with congruent mood.  His affect was 
constricted.  Suicidal or homicidal thoughts, hallucinations 
and substance abuse were denied.

Hallucinations and delusions were denied in an October 2009 
VA psychiatric treatment note.  He reported a recent 
altercation with some grown men in which he got his gun and 
called the police.  He was noted to be well-groomed with good 
insight and judgment.  There was no evidence of suicidal or 
homicidal ideations.  An assessment of insomnia and mild 
depression was noted and a GAF score of 55 was made.

After a full review of the record, including the clinical 
evidence and the statements and testimony of the Veteran and 
his wife, the Board concludes that a rating in excess of 50 
percent for the service-connected PTSD is not warranted.  

Throughout the course of this appeal, the Veteran's PTSD 
manifested primarily as social and mood impairments.  Sleep 
disturbances, impaired recent memory and feelings of anger, 
frustration and depression were consistently reported.  
Suicidal ideations and auditory or visual hallucinations were 
generally denied.  His mental status was described as fully 
oriented with no evidence of a thought disorder.  He reported 
being married for nearly forty years and intermittently 
reported that his wife was supportive, although he has 
recently suggested that they have being arguing more 
frequently.  There was no competent medical evidence of 
impaired judgment, impaired thinking, suicidal ideations, 
intermittently illogical, obscure or irrelevant speech, near-
continuous panic or depression affecting the ability to 
function independently or neglect of personal hygiene or 
appearance which would warrant a disability rating in excess 
of 50 percent.  In addition, his assigned GAF scores have 
primarily ranged between 48 and 60, suggesting serious to 
moderate symptoms.  A GAF score of 35 was assigned by a 
January 2004 examiner, however, this examiner noted that the 
Veteran did not meet the diagnostic criteria for PTSD.  See 
DSM-IV.  

Taking into consideration the Veteran's GAF scores associated 
with diagnosed PTSD and the impairment from the signs and 
symptoms of PTSD as described in the clinical records, the 
Board finds that the Veteran's occupational and social 
impairment due to PTSD represents no more than a 50 percent 
disability rating.  The majority of the medical evidence of 
record shows GAF scores reflective of serious to moderate 
symptoms. However, the treatment records and examination 
reports do not indicate such symptoms as suicidal ideation, 
severe obsessional rituals, intermittently illogical, obscure 
or irrelevant speech, impaired impulse control, spatial 
disorientation, or neglect of personal appearance, as 
contemplated in the criteria for a 70 percent disability 
rating.

Likewise, the preponderance of the evidence does not indicate 
that the Veteran's PTSD alone prevents him from being 
employed.  In this regard, although several treatment records 
indicate the examiners' support of a medical retirement, in 
part due to his PTSD symptoms, it is clear that his physical 
disabilities were also considered.  Moreover, an October 2003 
Social Security Administration determined he was entitled to 
disability benefits based on his physical disabilities.  The 
overwhelming preponderance of the evidence indicates that the 
Veteran maintained full-time employment for at least 22 years 
despite his PTSD symptoms.  The Board observes that the 
medical evidence of record indicates he has numerous serious 
physical disorders such as diabetes mellitus, hypertensive 
vascular disease, and chronic obstructive pulmonary disease, 
which impacts on his ability to work.  At best, the evidence 
shows that the Veteran's PTSD symptoms are of a magnitude to 
cause some occupational impairment with reduced reliability 
and productivity (50 percent criteria).  The January 2006 VA 
examiner concluded that both the Veteran's medical conditions 
and PTSD symptomatology in combination impaired his ability 
to work.  At the time of the January 2009 VA examination, it 
was indicated that the Veteran's mood symptoms had a 
significant impact on his ability to interact with coworkers, 
customers and supervisors, but there was no indication that 
PTSD alone precluded work. 

As to the Veteran's social impairment, the Board notes that 
the Veteran repeatedly reports social isolation and a fear of 
crowds.  The evidence, however, shows that despite numerous 
problems, he has remained married to his wife for at least 36 
years.  He had also indicated in February 2003 that he 
regularly attended church.  Moreover, he testified during the 
February 2003 hearing, that he communicated with his brother 
and sister approximately once a month.  More recently, he 
indicated in January 2004 that he mostly stayed at home and 
watched television but did leave his home once or twice a 
week.  In January 2006 he reported that he had no friends and 
stayed at home.  In the time of the January 2009 VA 
examination he indicated that he never left the house and 
mainly watched television.  However, there is evidence that 
he is able to maintain family relationships.  Even assuming 
that the Veteran's social impairment from his PTSD has 
worsened during the course of the appeal, his social 
impairment is to be evaluated only as it affects industrial 
adaptability.  38 C.F.R. § 4.126.

For the most part, mental status examinations show that the 
Veteran was appropriately dressed and groomed.  He was 
oriented and alert.  He had no hallucinations or delusions.  
His thought process was clear and his insight and judgment 
were intact.  His speech was normal and he had no major 
concentration or memory disturbance.  The evidence also shows 
that the Veteran has no suicidal or suicidal ideation.  The 
Board notes, however, that at times the Veteran was found to 
have a restricted affect and his mood was depressed.  In sum, 
mental status examinations of record fail to show findings 
meeting the criteria for the next higher rating of 70 
percent.  Occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms have 
not been demonstrated in the record.

In light of the foregoing, the Board concludes that the 
evidence as a whole demonstrates the Veteran's PTSD alone 
produces no more than some occupational and social impairment 
with reduced reliability and productivity due to various 
symptoms.  The preponderance of the evidence is against a 
rating in excess of 50 percent for PTSD.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim for a higher 
rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


TDIU

The Court has held that entitlement to a total rating for 
compensation based on individual unemployability (TDIU) is an 
element of all appeals of an initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16.  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither an appellant's non-service-connected disabilities nor 
his advancing age may be considered.  See 38 C.F.R. § 
3.341(a) (2008); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).

As the Veteran's combined disability rating is 80 percent and 
he has at least one disability ratable at 40 percent or more, 
he meets the schedular requirements for TDIU under 38 C.F.R. 
§ 4.16.  TDIU was awarded in a September 2006 rating 
decision, effective April 22, 2005, the date of his informal 
TDIU claim.  The Board will therefore consider his 
entitlement to TDIU prior to that date.

The Veteran was employed as a warehouse worker during the 
appeals period.  He first reported quitting his job in 
February 2003 and indicated that he did so due to his anger, 
the drowsiness he experienced from his medications and the 
fear that he would harm someone.  In May 2003, he reported 
quitting his job of over 22 years due to arguments he was 
having with his supervisor and his fear that he would become 
physically violent.  He was awarded SSA benefits in October 
2003 on the basis of his physical disabilities.  His treating 
VA nurse practitioner noted on multiple occasions beginning 
in September 2002 that medical retirement would be 
appropriate due, in large part, to his PTSD symptoms.  The 
January 2006 VA examiner also noted that his PTSD symptoms, 
at least in part, impair his ability to gainfully work.  In 
addition, the January 2009 VA examiner found that the 
Veteran's mood impairments would significantly impact his 
ability to interact with coworkers, customers and 
supervisors.

Resolving all reasonable doubt in the favor of the Veteran, 
the Board finds that an award for TDIU is warranted beginning 
on February 4, 2003, the date that is was first shown to be 
factually ascertainable from the evidence of record that 
Veteran had stopped working.  As noted above, it was during 
the February 4, 2003 hearing that the Veteran first reported 
no longer being employed.  While he indicated that he stopped 
working sometime in 2002, there is no other evidence of 
record prior to the February 2003 hearing transcript which 
shows evidence that he was unemployed.  As such, the 
assignment of the award of TDIU effective February 4, 2003 is 
warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009)


Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).   Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.   Barringer v. Peake, 22 
Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

As detailed above, the Veteran's PTSD has manifested as mood 
impairment and social impairment with sleep disturbances and 
impaired recent memory impairment.  No psychiatric 
hospitalization were reported during the appellate period.  
The rating criteria contemplate these impairments.  Hence, 
referral for consideration of an extraschedular rating is not 
warranted.


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied.

Entitlement to TDIU effective February 4, 2003 is granted.


____________________________________________
K. J. Alibrando 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


